Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because it depends on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amedzo et al. WO 2018226622 A1, in view of Dali et al. US 20210205225 A1.
Amedzo teaches using substituted bicyclic heteroaryl compound for the treatment of Huntington’s disease.  See abstract and pages 81-84.  The claimed compound is found on page 42, compound No. 69.  Dosing varied between 1 mg to 100 mg is found in pages 79-80.  Oral dosage form such as tablet comprising the claimed compound and tablet excipients such as croscarmellose sodium, lactose, microcrystalline cellulose, and magnesium stearate is found in pages 85-86.    
Amedzo does not expressly teach the ratio between microcrystalline cellulose (MCC) and lactose monohydrate.  However, tablets comprising MCC and lactose monohydrate in the claimed ratio is known in the art.  See for example the teaching in Dali.  Tables 58-59 disclose tablets comprising MCC and lactose monohydrate in a ratio of 1:1.  The tablets further comprises croscarmellose sodium, poloxamer, colloidal silicon dioxide, and magnesium stearate. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the tablet composition of Amedzo in view of the tablet formulation of the Dali reference with the expectation of at least similar result.  This is because Dali teaches a tablet composition having increased dose loading and improved dissolution rate with less subject to a food effect.  This is because Amedzo teaches the desirability for using a wide variety of pharmaceutical acceptable tablet excipients including all that disclosed in Dali.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615